

113 S1523 IS: Rebuilding America’s Schools Act
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1523IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Rockefeller (for himself, Mr. Brown, Mr. Harkin, and Mr. Johnson of South Dakota) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code to make permanent
		  qualified school construction bonds and qualified zone academy bonds, to treat
		  qualified zone academy bonds as specified tax credit bonds, and to modify the
		  private business contribution requirement for qualified zone academy
		  bonds.1.Short titleThis Act may be cited as the
			 Rebuilding America’s Schools
			 Act.2.Qualified school
			 construction bonds(a)In
			 generalSubsection (c) of section 54F of the Internal Revenue
			 Code of 1986 is amended to read as follows:(c)National
				limitation on amount of bonds designatedThere is a national qualified school
				construction bond limitation for each calendar year after 2013 in the amount of
				$11,000,000,000..(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after December 31, 2013.3.Modifications
			 relating to qualified zone academy bonds(a)Limitation made
			 permanentParagraph (1) of section 54E(c) of the Internal Revenue
			 Code of 1986 is amended to read as follows:(1)National
				limitationThere is a
				national zone academy bond limitation for each calendar year after 2013 in the
				amount of
				$1,400,000,000..(b)Modification of
			 private business contribution requirementSubsection (b) of
			 section 54E of such Code is amended—(1)by striking
			 if the eligible local education agency and
			 insertingif—(1)the eligible local
				education agency,
				and(2)by striking the
			 period at the end and inserting,
			 or(2)the issue will be
				pooled with other such issues through the acquisition by, or the sponsorship or
				assistance of, a private, nonprofit corporation established in the District of
				Columbia and specifically recognized by Congress for the purpose of leveraging
				resources and stimulating private investment in education technology
				infrastructure..(c)Direct payment
			 optionClause (iii) of section 6431(f)(3)(A) of such Code is
			 amended by striking 54E) and all that follows and inserting
			 54E), or.(d)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after December 31, 2013.